Title: John Bondfield to the American Commissioners, 6 October 1778
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Sirs
Bordeaux the 6 8bre 1778
I have only time to advise of the Arrival of a small Cutter from Baltimore which place they left 14 Augt. and the Capes the 23d. No advices when he left the Coast of Comte dEstaings operations. Another Cutter is in the River from the same port there probably may be letters on board. The fierre Rodrigue from Virginia they left within a Days run of Rochefort to which port she was destind being the Vessel fitted by Mons. Beaumarchais & Co. loaden with Tobacco. Many french Vessels are arrivd in Cheasapeak Bay. I have the Honor to be with due respect Sirs Your very humble Servant
John Bondfield
The Honble. The Commissioners
 
Notation: Bondfield 6. October. 78.
